jun cc dom fi p - plr-104532-99 internal_revenue_service index nos number release date legend trust fund a fund b date date date date dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of fund a and fund b funds requesting an extension of time for each fund to make an election under sec_851 of the internal_revenue_code to be treated as a regulated_investment_company ric beginning with its initial taxable_year each fund requests that its election be considered timely filed pursuant to sec_301_9100-1 and -3 of the procedure and administration regulations facts trust is registered with the securities_and_exchange_commission as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq fund a and fund b are each organized as a separate series of trust each is treated as a separate corporation for federal tax purposes under sec_851 each fund seeks to qualify annually as a ric as defined in sec_851 beginning with its initial taxable_year for each fund to qualify as a ric it must so elect by plr-104532-99 computing its taxable_income as a ric on form 1120-ric for its first taxable_year for which it seeks to be treated as a ric funds commenced operations on date because both funds’ first taxable_year ended on date both funds had an initial taxable_year consisting of one day each fund’s federal_income_tax returns for its first taxable_year was due_date management company provides administrative services to funds and other mutual funds and is responsible for preparing and filing tax returns for them management company completed funds’ returns before the due_date with the intention that the returns would be filed no later than date on date an authorized person funds’ assistant treasurer signed both funds’ completed returns on date the returns were placed in an envelope that was properly addressed to the internal_revenue_service and a domestic return receipt for certified mail was completed and attached to the envelope then pursuant to established procedures regarding the handling of outgoing mail at management company the envelope was sent to the mailroom serving management company with instructions that the returns had to be mailed that day mailroom personnel affixed postage to the envelope and mailed it that day six days later on date the envelope was returned to the mailroom by the united_states postal service indicating that insufficient postage had been affixed to the envelope mailroom personnel immediately informed appropriate persons at management company that the envelope had been returned the mailroom personnel were instructed to resend the returns immediately to the internal_revenue_service by overnight delivery service the mailroom personnel complied with those instructions and resent funds’ returns to the internal_revenue_service via overnight delivery service on date law sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it files with its return for the taxable_year an election to be a ric or has made such election for a previous taxable_year sec_1_851-2 of the income_tax regulation provides that the taxpayer shall make its election to be treated as a ric by computing taxable_income as a ric in its federal_income_tax return for the first taxable_year for which the election is applicable plr-104532-99 sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information provided and the representations made we hold that each fund has demonstrated good cause for the granting of a reasonable extension of time under sec_301_9100-1 and -3 therefore each fund will be treated as having made a timely election under sec_851 on its federal_income_tax return filed for the tax_year that ended on date no opinion is expressed as to whether each fund’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine each fund’s tax_liability for the year involved if the district director’s office determines a fund’s liability is lower that office will determine the federal_income_tax effect except as specifically ruled upon herein no opinion is expressed or implied as to any federal_income_tax consequences regarding funds in particular no opinion is expressed or plr-104532-99 implied whether either fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
